Citation Nr: 1756170	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-13 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD encompasses claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has been diagnosed with schizoaffective disorder; manic depressive disorder; cocaine dependency; dysthymic disorder; bipolar disorder; schizophrenia chronic paranoid type; and schizophrenia, chronic undifferentiated.  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.

In April 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims file.  The Board recognizes that at the hearing, the Veteran raised the issue of entitlement to service connection for hearing loss and headaches.  The Veteran and his representative are advised that a claim for benefits filed after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a March 2003 rating decision.  The Veteran was notified of this decision and his appellate rights on March 14, 2003.

2.  The Veteran did not submit a notice of disagreement to the March 2003 rating decision within one year of the mailing of the notification letter on March 14, 2003.

3.  Evidence received since the March 2003 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.159, 3.160 (d), 20.200, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decisions to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 

The Veteran contends that he currently has PTSD and other acquired psychiatric disorders as the result of his service aboard the U.S.S. Roosevelt.  Specifically, he alleges that his disability was incurred as a result of his becoming embroiled in a riot and seeking shelter at a nearby hotel until it was safe to emerge.  He said when he finally returned to the ship, he was told that he could not perform his duties any longer, and he received a general discharge.  He also stated that he witnessed people committing suicide and saw planes crashing.  See, October 2013 Notice of Disagreement; April 2017 Board Hearing Transcript at p. 6-7.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302 (a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The United States Court of Appeals for Veterans Claims (Court) further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Service connection for PTSD was originally denied by a March 2003 rating decision.  At such time, the RO considered the Veteran's service treatment records, service medical records, and VA treatment records dated from May 1999 to August 2000.  The RO denied the claim on the basis that it was not well-grounded, in that the Veteran did not submit medical evidence establishing a diagnosis of PTSD, nor did he provide information that would allow the RO to verify an in-service stressor.

In March 2003, the Veteran was advised of the decision and of his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for PTSD was received until August 2012, when VA received his petition to reopen the claim.  Therefore, the March 2003 rating decision is final.  38 U.S.C. § 7105 (c), 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In August 2012, the Veteran filed his request to reopen the claim for service connection for PTSD.  The evidence received subsequent to the March 2003 rating decision includes, in relevant part, VA and private treatment records, a March 2002 letter from the Department of the Navy indicating that the Veteran was diagnosed with a personality disorder in service, April 2017 hearing testimony, and additional statements in support of his claim.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim was previously denied, in part, on the lack of a PTSD diagnosis.  Since March 2003, the RO expanded the claim to include other psychiatric diagnoses, and new evidence shows the Veteran's various diagnoses.  The Veteran also provided testimony as to his in-service stressors during his April 2017 hearing and in other submitted statements.  Therefore, based on the foregoing, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

As indicated above, the Board has reopened the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  VA has a duty to develop the Veteran's claim prior to the issuance of a decision on its merits.  This duty includes the duty to obtain a medical examination when such examination is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d).  

Service treatment records (STRs) note that the Veteran was seen in November 1973 for an evaluation because of psychosomatic complaints that arose from problems with fellow servicemen.  He stated that they were picking on him and that he would be better off the ship.  He was ordered back to duty.  In February 1974, he sought treatment for blackout spells and complaints of extreme nervousness.  He revealed a history of family problems.  In March 1974, the Veteran received a diagnosis of a personality disorder, and thereafter, received a general discharge by reason of a diagnosed personality disorder.

Since service, the Veteran has been diagnosed with schizoaffective disorder; manic depressive disorder; cocaine dependency; dysthymic disorder; bipolar disorder; schizophrenia chronic paranoid type; and schizophrenia, chronic undifferentiated.  The nature and onset of the Veteran's psychiatric disorders remains unclear and a VA examination is necessary.

The Board notes that the Veteran has been diagnosed with personality disorders; personality disorders are not generally eligible for service connection for compensation purposes as they are not considered disabilities within the meaning of the applicable legal criteria.  See 38 C.F.R. §§ 3.303, 4.9, 4.127.  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9, 4.125(a), 4.127; Carpenter V. Brown, 8 Vet. App. 240 (1995).

The Veteran has not been afforded a VA examination in connection with his current claim for PTSD and other acquired psychiatric disorders.  The medical opinion should address whether there is superimposed injury or disease in service and whether the preexisting disorder was aggravated by service.

Further, given the number of diagnoses the Veteran has or has had, a medical opinion must address all these diagnoses and their possible relation to service.

In addition, the last VA treatment records in the file are dated January 2013.  Updated records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from January 2013 to the present as well as any private medical records identified by the Veteran relevant to his claim.

2.  With any assistance required from the Veteran, contact appropriate records repositories and request the Veteran's treatment records from the Thomasville State Hospital, as referenced by the Veteran at his April 2017 hearing.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA psychiatric examination.  The examiner should review the record. All indicated tests should be conducted and the results reported.  The examiner is requested to respond to the following:

(a) What psychiatric disorders have been present since August 2012 (when the Veteran filed his claim for service connection)?

For any disorder that has been diagnosed at any time since August 2012, but the examiner finds is not now present, the examiner should discuss whether it is at least as likely as not (50 percent or greater probability) that the Veteran met the criteria for that diagnosis at some point since August 2012, although the condition has since resolved or progressed to a new diagnosis.  If it is the examiner's opinion that one or more of the diagnoses noted since August 2012 is inaccurate, he or she should note that fact and provide reasons for the conclusion.

A diagnosis of PTSD should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

(b) Is it clear and unmistakable that one or more of the psychiatric disorders present since August 2012 existed prior to the Veteran's entry into service? If so, please identify such disorder(s).

(c) If it is clear and unmistakable that one or more of the psychiatric disorders present since August 2012 existed prior to the Veteran's entry into service, is it also clear and unmistakable that any such disorder(s) did not increase in severity during service beyond the natural progress of the condition?

(d) If it is the examiner's conclusion that a personality disorder preexisted service, is it at least as likely as not that an acquired psychiatric disorder became superimposed on the personality disorder during service? If so, please identify the superimposed disorder.

(e) For any acquired psychiatric disorders that have been present since August 2012, is it at least as likely as not that any such disorder had its onset in, or is otherwise related, to the Veteran's period of active service?

(f) If it is at least as likely as not that the Veteran has, or has had since August 2012, an acquired, service-incurred, or aggravated psychiatric disability, is it also at least as likely as not that any drug and/or alcohol abuse since August 2012 was or has been (i) caused or (ii) aggravated (i.e., permanently worsened beyond natural progression) by such disability?

The examiner must provide both clear conclusions and a reasoned medical explanation supporting his/her conclusions.  In rendering the opinion, the examiner should include discussion of the Veteran's documented medical and mental health history and assertions, including all previous psychiatric diagnoses, as well as the Veteran's lay statement regarding the onset of his symptoms and continuity of symptomatology.  If the examiner concludes that any question cannot be answered without resort to speculation, then the examiner must explain why that is so.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


